[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                       ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 10-13598                  APR 11, 2011
                                                            JOHN LEY
                       ________________________
                                                              CLERK

                   D. C. Docket No. 6:10-cv-00081-GAP
                      BKCY No. 6:08-bk-07885-AAB

In Re: MICHAEL LESHAWN BANKS.
                                                     Debtor.
________________________________

PATINA, INC.,

                                                     Plaintiff-Appellant,

                                  versus

MICHAEL LESHAWN BANKS,

                                                     Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 11, 2011)

Before MARTIN, FAY and BLACK, Circuit Judges.
PER CURIAM:

      Appellant obtained a judgment against the appellee/debtor in Alabama. The

appellee/debtor filed for bankruptcy in Florida and obtained relief from the judgment.

The district court affirmed the rulings of the bankruptcy court. After carefully

reviewing the issues on appeal, studying the briefs and the record, and having the

benefit of oral argument, we affirm.

      AFFIRMED.




                                          2